         Case 1:20-cv-00251-PAE-GWG Document 48
                                             46 Filed 05/11/20
                                                      05/08/20 Page 1 of 1


MEMORANDUM ENDORSED
   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   LA’SHAUN CLARK,

                                   Plaintiff,               Case 1:20-cv-00251-PAE-GWG

                             -v-

   NEW YORK CITY HOUSING AUTHORITY;
   NEW YORK INSULATION & : ENVIRONMENTAL SERVICES, INC.;
   JLC ENVIRONMENTAL CONSULTANTS, INC; :
   ROCKMILLS STEEL PRODUCTS CORP.

                                   Defendants,



                Plaintiffs Motion For Summary Judgement On Affirmative Defenses
   Plead By Defendant’s New York City Housing Authority & JLC Environmental Consultants Inc. &
         Reply Opposition To New York City Housing Authority’s Motion For Judgement
                               On The Pleadings with attached Exhibits.


   Plaintiff La’Shaun Clark hereby moves for summary judgement pursuant to Fed. R. Civ. P. 56 Attached is
   Plaintiff’s Memorandum of Law in support of this motion. The plaintiff respectfully asks that motion be
   granted for reasons herein stated in the attached memorandum of law.



   This case has now been referred to Judge Gorenstein for dispositive motions. No
   motion for summary judgment may be filed without permission of the Court
   (under Rule 2.A of the Court's Individual Practices). This motion is deemed
   withdrawn. Any motion for summary judgment must be filed after the
   conclusion of discovery. The Court notes that there is a pending "motion for
   judgment on the pleadings" which will go forward. Plaintiff shall file his
   response to the motion for judgment on the pleadings by June 4, 2020.
   Defendants shall file their reply by June 18, 2020.
   So Ordered
   Dated: May 11, 2020




                                                 I
